Per Curiam.
This is a motion-to dismiss the writ of error for lack of due prosecution. A previous motion of the same character was argued but denied on, terms. However, the plaintiff in error, who should have brought the matter on for argument at the present term, seems to have failed to give any notice of argument and is obviously within the purview of the statute R. S. 2:195-12, in which it appears, among other things, that upon a failure to prosecute the writ of error at the term to which it is returnable, the writ shall be dismissed, unless the appellate court under certain circumstances mentioned in the statute shall continue the same. Ho satisfactory reason for such continuances appearing, the writ of error is dismissed, with costs.